Citation Nr: 1540135	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971 with service in the Republic of Vietnam from August 1970 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2014, the Veteran presented sworn testimony during a Travel Board hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for anxiety disorder.  A simultaneous supplemental statement of the case returned the issues of service connection for PTSD and a sleep disorder to the Board.  The grant of service connection for anxiety disorder is considered to be a full grant of the benefits on appeal for the acquired psychiatric disorder, other than PTSD or a sleep disorder, claim.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD or a sleep disorder, is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Subsequent to the AOJ's March 2015 rating decision granting service connection for an anxiety disorder and assigning a 30 percent initial evaluation, the Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Along with evidence addressing the severity of his psychiatric disorder, that claim is liberally construed as a notice of disagreement (NOD) with the 30 percent evaluation assigned for the Veteran's anxiety disorder.  No statement of the case (SOC) has been issued in response to the June 2015 NOD.  Because the filing of an NOD initiates appellate review, this claim must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an initial rating excess of 30 percent for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A preponderance of the evidence fails to establish that the Veteran currently has PTSD or had such at any time during the appeal period.

2.  A preponderance of the evidence fails to establish that the Veteran currently has a sleep disorder or had such at any time during the appeal period.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  A sleep disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran was afforded a VA psychiatric examination most recently in November 2014.  Addendum opinions were obtained in December 2014 and February 2015.  Taken together, the examination and opinions involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded the psychiatric claim in October 2014 for additional evidentiary development including obtaining outstanding VA treatment records and scheduling the Veteran for a VA examination.  The AOJ obtained updated VA treatment records and scheduled the Veteran for a VA examination in November 2014.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); PTSD and sleep disorders are not on the list of qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

A review of the medical evidence of record fails to establish a diagnosis of PTSD or a sleep disorder at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   The Veteran was examined for his psychiatric complaints in November 2008, September 2001, and November 2014.  Each of the three examiners specifically found that he did not meet the criteria for a diagnosis of PTSD.  There is no other evidence indicating a diagnosis of PTSD at any time during the appeals period.  There is also no evidence in the private or VA treatment records, SSA records, or VA examination reports indicating a diagnosed sleep disorder.  Moreover, the Veteran himself does not claim that he has a separate sleep disorder, but rather that his sleep complaints (insomnia and nightmares) are symptoms of his psychiatric disorder.  See Board hearing transcript, June 2014.

In short, the Board finds that the totality of the evidence does not support a diagnosis of PTSD or a sleep disorder.  Despite multiple evaluations, the Veteran has not been found to have a diagnosis of PTSD or a sleep disorder, other than the sleep-related symptoms of his service-connected anxiety disorder.  

Moreover, and while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for anxiety disorder (Diagnostic Code 9413) are exactly the same under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377   (Fed. Cir. 2009).  While it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted. 

The Veteran's service-connected anxiety disorder and alleged PTSD are evaluated under the same rating criteria.  Further, and of crucial import, there are no psychiatric symptoms currently complained of by the Veteran that has not been considered to be independent of his anxiety disorder.   Thus, even if a diagnosis of PTSD was established, the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  There would be no basis for separate evaluations.  See Amberman, supra.

As the Veteran does not have diagnosed PTSD or a sleep disorder, the first element of Shedden/Caluza is not met and the claims for service connection for PTSD and a sleep disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's June 2015 NOD with the March 2015 rating decision assigning a 30 percent initial evaluation for anxiety disorder.  Therefore, the issue of entitlement to an initial increased rating for anxiety disorder must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his appeal of the initial 30 percent evaluation assigned for anxiety disorder.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


